Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed July 1, 2019.

Amendments
           Applicant’s amendment filed July 1, 2019 is acknowledged. 
	Applicant has amended claims 3-5, 8, 11, 22-23, and 27.
	Claims 12-19 are cancelled.
	Claims 1-11, 20-28 are pending.
Claims 1-11, 20-28 are under examination. 

	
Priority
	This application is a National Stage of International Application No. PCT/US2017/059843 filed November 3, 2017, claiming priority based on U.S. Provisional Patent Application No. 62/416,893 filed November 3, 2016. 
	It is noted that SEQ ID NOs: 6-11 of the instant application lack written support in Applicant’s domestic priority document, U.S. Provisional Patent Application No. 62/416,893 filed November 3, 2016. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/01/2019 is being considered.


Allowable Subject Matter
Claims 20-21, 27-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art does not or fairly suggest a RNA molecule comprising a sense strand of SEQ ID NO: 1 and an antisense strand of SEQ ID NO: 2. It is noted that SEQ ID NOs: 1 and 2 are both 68 nucleotides in length and perfect complements of each other.
	US 2016/0151371 A1 to Lee, Won Jae discloses a shRNA targeting DUOX2 mRNA comprising the sequence 5'-GCC ATC AGG AGT GGC ATA AAT TAG TGA AGC CAC AGA TGT AAT TTA TGC CAC TCC TGA TGG C-3' (SEQ ID NO: 13 of Lee). See paragraph [0212]. SEQ ID NO: 13 of Lee is 61 nucleotides in length wherein residues 1-23 and 39-61 of SEQ ID NO: 13 are perfect complements. In other words, SEQ ID NO: 13 of Lee encodes both the sense strand and the antisense strand of the shRNA. SEQ ID NO: 1 of the instant application shares 47.6% identity to SEQ ID NO: 13 of Lee. See Sequence Search Results, file name: 20211013_114314_us-16-347-461-1.rnpbm, RESULT 5; alignment provided below. 
	It is further noted that (1) residues 4-24 and residues 40-60 of SEQ ID NO: 1 are SEQ ID NOs: 4 and 3, respectively; (2) residues 9-29 and residues 45-65 of SEQ ID NO: 2 are SEQ ID NOs: 4 and 3, respectively; and (3) SEQ ID NO: 3 and 4 are perfect complements. Moreover, SEQ ID NO: 3 is a complement of thymidylate synthase mRNA according to SEQ ID NO: 6, whereas Mcintyre et al. (2011) “The effects of stem length and core placement on shRNA activity” BMC Molecular Biology, 12:34, 12 pages, discloses that shRNA generally comprise a stem length between 19 and 29 base pairs (last paragraph on page 1) and provides evidence that shRNAs comprising stem lengths longer than 41 base pairs would not be expected to possess suppressive activity (see Figures 2 and 5). Lastly, there is no clear exemplification in the specification that a shRNA according to claim 20 would effectively target thymidylate synthase (TS) mRNA because the structure of the TS shRNA used in the working examples (pages 30-35) is not expressly disclosed. However, claims 20-21, 27-28 do not recite that the claimed RNA molecule possesses suppressive activity of TS mRNA.

Alignment between instant SEQ ID NO: 1 (Qy) and SEQ ID NO:13 of US 2016/0151371 A1 (Db)

    PNG
    media_image1.png
    148
    801
    media_image1.png
    Greyscale




Alignment between SEQ ID NO: 3 (Qy) and SEQ ID NO: 6 (Db) of the instant application

    PNG
    media_image2.png
    359
    1739
    media_image2.png
    Greyscale


Alignment between SEQ ID NO: 4 (Qy) and SEQ ID NO: 6 (Db) of the instant application

    PNG
    media_image3.png
    204
    1025
    media_image3.png
    Greyscale



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites an interfering RNA comprising at least 8 contiguous nucleotides of SEQ ID NOs: 1, 2, 3 “and/or” 4. While it is clear what is meant by an interfering RNA comprising at least 8 
Amending the claim to recite an interfering RNA comprising at least 8 contiguous nucleotides of SEQ ID NO: 1, 2, 3 “or” 4 would be remedial.

Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recite an AAV8 capsid protein comprising an Y275F, Y447F, or Y733F mutation. The recitation is indefinite for failing to identify an amino acid sequence by which tyrosine (Y) positions 275, 447, and 733 are defined. Indeed, since the claim recites no amino acid sequence of the AAV8 capsid protein, each tyrosine (Y275, Y447, and Y733) of the capsid protein which is substituted for phenylalanine (F) clearly lacks antecedent basis. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 22 recites a shRNA “having a targeted sequence” that comprises RNA of SEQ ID NO: 3 or 4. It is unclear whether “having a targeted sequence” means that the claimed shRNA targets or binds to an mRNA of SEQ ID NO: 3 or 4, or if “having a targeted sequence” means that the claimed shRNA itself comprises the sequence of SEQ ID NO: 3 or 4. For these reasons, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Dependent claims 23-26 are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.

Claims 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims 23-26 are directed to “The synthetic RNA”. However, the independent claim 22 is directed to “A shRNA”. Accordingly, “The synthetic RNA” of claims 23-26 plainly lack antecedent basis.
Amending dependent claims 23-26 by replacing “The synthetic RNA” with “The shRNA” would be remedial.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flanagan et al. (2012) “Short Hairpin RNA Suppression of Thymidylate Synthase Produces DNA Mismatches and Results in Excellent Radiosensitization” International Journal of Radiation Oncology* Biology* Physics, 84(5), e613-e620; and evidenced by Maeng, Kyungah (May 2016) “Biological and Therapeutic Implications of Thymidylate Synthase in Pancreatic Neuroendocrine Tumors” (Publication No. 11007508) [Doctoral Dissertation, Graduate School of the University of Florida], 104 pages. 
Flanagan discloses a shRNA molecule which mediates suppression of thymidylate synthase (TS) mRNA. See Abstract. In particular, Flanagan discloses a TS shRNA referred to as “TRCN0000045667-1071.1.857”. See page e614, col. 2, second paragraph. A shRNA with a TRC (the RNAi Consortium) library number (TRCN) of 0000045667 refers to a shRNA with a target sequence of CTTTGGGAGATGCACATATTT, as evidenced by Maeng (see Table 2-2 on page 37). A shRNA molecule with a target sequence of CTTTGGGAGATGCACATATTT, as taught by Fanagan, is a shRNA molecule comprising an antisense strand (guide strand) of sequence AAAUAUGUGCAUCUCCCAAAG (SEQ ID NO: 3) and a sense strand (passenger strand) of sequence CUUUGGGAGAUGCACAUAUUU (SEQ ID NO: 4). Accordingly, as evidenced by Maeng, Flanagan anticipates the shRNA of claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (2012) “Short Hairpin RNA Suppression of Thymidylate Synthase Produces DNA Mismatches and Results in Excellent Radiosensitization” International Journal of Radiation Oncology* Biology* Physics, 84(5), e613-e620; and Maeng, Kyungah (May 2016) “Biological and Therapeutic Implications of Thymidylate Synthase in Pancreatic Neuroendocrine Tumors” (Publication No. 11007508) [Doctoral Dissertation, Graduate School of the University of Florida], 104 pages [evidentiary reference], as applied to claim 22 above; in view of Ge et al. (2010) “Minimal-length short hairpin RNAs: The relationship of structure and RNAi activity” RNA, 16:106–117.
Flanagan does not disclose wherein the shRNA further comprises an unpaired overhang sequence. Prior to the effective filing date of the instantly claimed invention, Ge is considered relevant prior art for disclosing that shRNAs typically comprise a dinucleotide overhang at the 3’ end (Abstract) and such an overhang generally enhances the efficiency of gene knock-down for shRNAs (pages 106-107, joining paragraph). In particular, Ge discloses a dinucleotide overhang at the 3’ end of sequence UU (pages 110, first full paragraph). Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the shRNA of Flanagan to further comprise a dinucleotide overhang at the 3’ end of sequence UU, as taught by Ge, with a reasonable expectation of success because Ge teaches that a dinucleotide overhang at the 3’ end is typical of shRNAs in the art. An artisan would be motivated to perform said modification in order to enhance the efficiency of gene knock-down of the shRNA.

Claims 1-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (2012) “Short Hairpin RNA Suppression of Thymidylate Synthase Produces DNA Mismatches International Journal of Radiation Oncology* Biology* Physics, 84(5), e613-e620; and Maeng, Kyungah (May 2016) “Biological and Therapeutic Implications of Thymidylate Synthase in Pancreatic Neuroendocrine Tumors” (Publication No. 11007508) [Doctoral Dissertation, Graduate School of the University of Florida], 104 pages [evidentiary reference], as applied to claim 22 above; in view of Wang et al. (2006) “Widespread and Stable Pancreatic Gene Transfer by Adeno-Associated Virus Vectors via Different Routes” Diabetes, 55(4), 875-884; and Kanungo, J. (March 2017) “Puromycin-resistant lentiviral control shRNA vector, pLKO.1 induces unexpected cellular differentiation of P19 embryonic stem cells” Biochemical and Biophysical Research Communications 486, 481-485 [evidentiary reference].
Flanagan discloses a lentiviral particle, as opposed to a rAAV particle, comprising nucleic acid encoding the shRNA. See page e614, col. 2, second paragraph. Prior to the effective filing date of the instantly claimed invention, Wang is considered relevant prior art for disclosing that AAV serotype 8 (AAV8) enables effective in vivo gene transfer in pancreas. See Abstract; see also page 882, col. 1-2, joining paragraph; and pages 882-883, joining paragraph. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a lentiviral particle, as taught by Flanagan, with a rAAV particle, as taught by Wang, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution in order to perform effective in vivo gene transfer of the nucleic acid encoding the shRNA in pancreas. 
As discussed above, the shRNA molecule of Flanagan has a target sequence of CTTTGGGAGATGCACATATTT, and therefore the shRNA molecule of Flanagan has an antisense strand (guide strand) of sequence AAAUAUGUGCAUCUCCCAAAG (SEQ ID NO: 3) and a sense strand (passenger strand) of sequence CUUUGGGAGAUGCACAUAUUU (SEQ ID 
Flanagan expresses the shRNA using a lentiviral plasmid vector referred to as “pLKO.1-purp” (see page e614, col. 2, second paragraph). It is the Examiner’s position that “pLKO.1-purp” is a typographical error of the art-recognized pLKO.1-puro lentiviral plasmid vector. For the pLKO.1-puro lentiviral plasmid vector, shRNA expression is driven by a human U6 promoter, as evidenced by Kanungo (see page 481, first paragraph). The human U6 promoter is a RNA polymerase III promoter. Accordingly, as evidenced by Kanungo, Flanagan discloses the limitation wherein the shRNA is under expression of a RNA polymerase III promoter.
As discussed above, Flanagan discloses wherein the promoter is a U6 promoter, as opposed to an insulin promoter. Wang discloses that use of the insulin promoter enables highly specific transgene expression in insulin-producing β-cells of the pancreas in vivo. See Abstract; see page 879, col. 1-2, joining paragraph. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute a U6 promoter, as taught by Flanagan, with an insulin promoter, as taught by Wang, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution in order to enable highly specific expression of the shRNA in insulin-producing β-cells of the pancreas in vivo.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Flanagan et al. (2012) “Short Hairpin RNA Suppression of Thymidylate Synthase Produces DNA Mismatches and Results in Excellent Radiosensitization” International Journal of Radiation Oncology* Biology* Physics, 84(5), e613-e620; Maeng, Kyungah (May 2016) “Biological and Therapeutic Implications of Thymidylate Synthase in Pancreatic Neuroendocrine Tumors” (Publication No. 11007508) [Doctoral Dissertation, Graduate School of the University of Florida], 104 pages [evidentiary reference]; Wang et al. (2006) “Widespread and Stable Pancreatic Gene Transfer by Adeno-Associated Virus Vectors via Different Routes” Diabetes, 55(4), 875-884; and Kanungo, J. (March 2017) “Puromycin-resistant lentiviral control shRNA vector, pLKO.1 induces unexpected cellular differentiation of P19 embryonic stem cells” Biochemical and Biophysical Research Communications 486, 481-485 [evidentiary reference], as applied to claims 1-5, 8-10 above; in further view of Kay et al. (2013) “Targeting Photoreceptors via Intravitreal Delivery Using Novel, Capsid-Mutated AAV Vectors” PloS one, 8(4), e62097, 12 pages.
Wang does not disclose that the AAV8 particle comprises a capsid protein comprising both an Y447F and Y733F mutation. Prior to the effective filing date of the instantly claimed invention, Kay is considered relevant prior art for disclosing the substitution of surface-exposed tyrosine (Y) residues with phenylalanine (F) residues increase transduction efficiency of AAV vectors by decreasing phosphorylation of capsid and subsequent ubiquitination as part of the proteosomal degradation pathway. See Abstract; see pages 1-2, joining paragraph. In particle, Kay discloses a mutant AAV8 particle comprising a capsid protein comprising both an Y447F and Y733F mutation. See Table 1 on page 2; and Figure 1 on page 4. Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to use a mutant AAV8 particle comprising an Y447F and Y733F modified capsid protein as taught by Kay, as opposed to an AAV8 comprising an unmodified capsid protein, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to use a mutant AAV8 particle comprising an Y447F and Y733F .

Conclusion
Claims 20-21, 27-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633